IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-21068
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROBERT HAROLD WHITE,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-01-CR-238-ALL
                       --------------------
                           June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Robert Harold White appeals his guilty-plea conviction under

18 U.S.C. § 922(g)(1) for possession of a firearm by a convicted

felon.   He argues that the factual basis for his guilty plea,

which showed his intrastate possession of a firearm manufactured

outside the state, was insufficient to establish the nexus with

interstate commerce required by 18 U.S.C. § 922(g)(1).    He

argues, in light of the Supreme Court's recent decisions in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-21068
                               -2-

Jones v. United States, 529 U.S. 848 (2000), United States v.

Morrison, 529 U.S. 598 (2000), and United States v. Lopez, 514

U.S. 549 (1995), that the interstate commerce element of 18

U.S.C. § 922(g)(1) requires something more than the mere fact

that the firearm previously crossed state lines.   He acknowledges

that his claim is foreclosed by existing Fifth Circuit precedent

and states that he raises the claim to preserve it for possible

Supreme Court review.

     White's claim is foreclosed by circuit precedent.   See

United States v. Daugherty, 264 F.3d 513, 518 & n.12 (5th Cir.

2001), cert. denied, 122 S. Ct. 1113 (2002); United States v.

Rawls, 85 F.3d 240, 242 (5th Cir. 1996).   Accordingly, the

district court's judgment is AFFIRMED.